Citation Nr: 9917419	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to benefits, under 38 U.S.C.A. § 1151, for 
complications claimed to have resulted from coronary artery 
bypass graft surgery performed in a VA medical facility in 
September 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1944 to 
December 1944.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1996 rating decision in 
which the RO denied entitlement to benefits, under 
38 U.S.C.A. § 1151, for complications claimed to have 
resulted from coronary artery bypass graft surgery performed 
in a VA medical facility.  The veteran filed an NOD in 
January 1997, and an SOC was issued by the RO in February 
1997.  A substantive appeal was filed by the veteran in March 
1997.  The veteran had requested a personal hearing at the 
VARO in Roanoke, but later canceled that request.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Medical evidence reflects that the veteran suffers from 
insulin-dependent diabetes mellitus, peripheral vascular 
disease, and coronary artery disease.  



3. The veteran underwent coronary angioplasty in August 1994 
and cardiac catheterization in September 1994, followed by 
coronary artery bypass graft (CABG) surgery later that 
same month, as a result of unstable angina.  

4. The medical evidence of record indicates, as confirmed by 
a statement from the Director of the Cardiac 
Catheterization Laboratory at the VAMC in Salem, VA, that 
the veteran had a history of significant coronary artery 
disease and was status post only partially successful 
previous revascularization, and continued to be limited by 
significant angina even after the September 1994 CABG 
surgery.

5. Following the CABG surgery in September 1994, the veteran 
developed osteomyelitis of the sternum, acute tubular 
necrosis secondary to antibiotic therapy, and 
mediastinitis beneath the incisional wound.  He underwent 
extensive treatment for these disorders, culminating in 
closure with a bilateral pectoralis myocutaneous flap.

6. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for cardiovascular complications from CABG 
surgery, is not plausible under the law, as there is no 
evidence that any claimed additional cardiovascular 
disability resulted from VA hospitalization, or medical or 
surgical treatment.

7. The development of osteomyelitis, acute tubular necrosis, 
and mediastinitis following the CABG surgery performed in 
a VA medical facility in September 1994 was not an 
intended result of the treatment the veteran was 
undergoing, it was not the result of his own willful 
misconduct or failure to follow instructions, and there is 
at least a reasonable doubt as to whether they developed 
as a result of, as opposed to simply coincidental with, 
the VA hospitalization, or medical or surgical treatment. 



CONCLUSIONS OF LAW

1. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for cardiovascular complications claimed to have 
resulted from coronary artery bypass graft surgery 
performed in a VA medical facility in September 1994, is 
not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991); 38 C.F.R. § 3.358 (1998). 

2. Granting the veteran the benefit of the doubt, the 
criteria for an award of benefits under 38 U.S.C.A. 
§ 1151, for the current residuals of osteomyelitis, 
tubular necrosis, and mediastinitis incurred as a result 
of coronary artery bypass graft surgery performed in a VA 
medical facility in September 1994, have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.358, 3.800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in March 
1995, he submitted a VA Form 21-4138 (Statement in Support of 
Claim) to the RO, in which he filed a claim of entitlement to 
benefits under 38 U.S.C.A. § 1151, for disability claimed to 
have arisen from coronary artery bypass graft surgery 
performed at the VA Medical Center (VAMC) in Richmond, 
Virginia, during a hospitalization in August and September 
1994.  The veteran reported that he suffered from chest pain 
and fatigue, as well as weakness of the left hand, and he 
also made reference, without specifics, to "other 
complications."

The veteran has an extensive medical history documented in VA 
records, dating back to at least 1957.  With regard to 
disability status, he has no service-connected disabilities.  
The veteran was initially rated as permanently and totally 
disabled, for purposes of non-service-connected pension 
benefits, in a decision of the RO dated in September 1968, 
effective from March 1968.  At that time, his ratable 
disabilties were anxiety reaction with depression and chronic 
alcoholism, rated as 50 percent disabling, and hepatic 
cirrhosis, rated at 30 percent.  He was found not to be 
permanently and totally disabled, due to obtaining 
employment, from August 1969 to August 1973, from September 
1974 to March 1975, and from January 1976 to August 1982; 
since the latter date, he has been continuously rated as 
permanently and totally disabled due to non-service-connected 
disabilities.

Pertinent medical evidence, obtained by the RO at the 
veteran's request in connection with his current claim, 
reflects VAMC Salem, VAMC Richmond, and VAMC Durham treatment 
records, discharge summaries, and operative reports, dated 
from July 1994 to July 1996.  These records reveal that the 
veteran was admitted through the emergency room at the Salem 
VAMC in late July 1994, with a one-month history of chest 
pain, dizziness, shortness of breath, and nausea.  
Significant medical history included coronary artery disease, 
right carotid endarterectomy in July 1993, cerebrovascular 
accident in June 1993, anxiety with depression, adult onset 
diabetes mellitus, and hypothyroidism.  The record also 
indicates that the veteran had undergone a percutaneous 
transluminal coronary angioplasty (PTCA) of the left anterior 
descending coronary artery in 1993.  Previous surgeries also 
included right shoulder and hip replacements and an 
appendectomy in the 1980's, transurethral resection of the 
prostate in 1992, and cervical disc surgery.  A cardiac 
catheterization performed in the hospital revealed two-vessel 
coronary artery disease with significant stenosis and, at 
discharge in early August, it was noted that he would be 
scheduled for another PTCA.

From late August to mid-September 1994, the veteran was 
treated in the Richmond VAMC.  Initially, he underwent a PTCA 
in an attempt to alleviate the stenosis in his coronary 
arteries.  The next day, he underwent a cardiac 
catheterization and angiography, which showed re-stenosis of 
the prior PTCA site, and led to a recommendation that 
coronary artery bypass graft surgery be performed.  He then 
underwent a coronary artery bypass graft (CABG) times three, 
using the left internal mammary artery, in September 1994.  
An operative report noted that, on the third postoperative 
day, the veteran's chest tubes were removed, he was 
transferred from intensive care, and he continued to do well.  
He reportedly did not suffer from any arrhythmias and did not 
have any other complications.  At discharge, the veteran was 
hemodynamically stable and was afebrile.  He was ambulating 
without problems and was tolerating a general diet.  

Following his bypass graft surgery, in late September 1994, 
the veteran was admitted to the VAMC in Salem, with vague 
atypical chest pain which he could not differentiate from a 
possible cardiac origin.  Myocardial infarction was ruled out 
by diagnostic testing.  He developed a purulent, draining 
sinus over the mid-sternal area, and it was determined that 
he had developed osteomyelitis of the sternum.  Gross 
instability of the sternum was noted.  He underwent 
debridement of the sternum and was treated with a number of 
antibiotics.  While at that facility, he was also treated for 
acute tubular necrosis secondary to Vancomycin, with high 
peak and thrust levels.  He became stable after repeat 
incision and drainage of the sternal wound, but it was 
thought that he would require re-exploration, re-debridement, 
and re-closure, possibly with pectoralis flaps for soft 
tissue coverage.  

In November 1994, the veteran was transferred to the VAMC in 
Durham, where reference was made to his surgical history and 
to the mediastinitis which had developed beneath the CABG 
incisional wound.  It was also noted that the wound had grown 
a methicillin-resistant staphylococcus, pseudomonas, and 
enterococcus. At Durham, he underwent additional debridement 
of the mediastinum and closure with a bilateral pectoralis 
myocutaneous flap.  The wound was noted to be healing without 
signs of infection.  After postoperative care, he was 
transferred back to VAMC Salem, where the history with regard 
to the sternal wound, including mention of acute 
mediastinitis, was reported.  He was followed with 
postoperative wound care, and discharged at the end of 
November, when he was deemed clinically stable.

In December 1994, the veteran was treated for acute shortness 
of breath.  He reported that the condition had begun after he 
returned home following his debridement surgery in November.  
The veteran stated that he was able to walk only a few steps.  
The diagnosis was of resolving congestive heart failure 
(CHF), secondary to diastolic dysfunction.  He had no chest 
pain during his stay in the hospital.  The sutures were 
removed from his chest wound, which was noted to be healing 
well.  He was discharged in stable condition.

In March 1995, the veteran sought treatment for worsening 
chest pain and chronic shortness of breath.  An associated 
hospital discharge summary from the VAMC in Salem reflected 
the veteran's report that he felt he was suffering another 
episode of congestive heart failure.  He denied orthopnea, 
but noted chronic left arm, shoulder, and neck pain since his 
coronary bypass graft surgery.  The discharge summary noted 
that the veteran's shortness of breath was thought to be 
related to high blood pressure, and he was ruled out for a 
myocardial infarction, per electrocardiogram and cardiac 
enzyme testing.  During the course of his hospitalization, he 
did not complain of chest pain.  Physical examination noted 
the well-healed sternal-stomach scar.  The veteran's arm and 
neck pain, as well as numbness in the first and second left 
fingers, were noted as suggestive of sixth cervical vertebra 
radiculopathy.  Magnetic resonance imaging (MRI) revealed 
disc bulging of the 3rd to 5th cervical vertebrae, endplate 
osteophyte formation of the 6th cervical vertebra, and mild 
to moderate narrowing of the 4th and 5th cervical vertebrae 
secondary to osteophyte formation. 

In July 1995, the veteran was admitted to the VAMC in Salem, 
complaining of prolonged episodes of chest pain and/or 
unstable angina.  He subsequently underwent a cardiac 
catheterization, during which a coronary angiography 
revealed:  (1) preserved overall left ventricle systolic with 
normal left ventricle ejection fraction; (2) normal resting 
left ventricle end diastolic pressure; (3) significant 
obstructive multivessel coronary artery disease; (4) patent 
internal mammary artery graft to left anterior descending, 
patent saphenous vein graft to ramus intermedius with no 
"Y" limb noted to obtuse marginal vessel.  

Thereafter, additional VAMC Salem treatment notes, dated in 
April and May 1996, noted the veteran's complaints of left-
side chest pain and shortness of breath.  The chest pain was 
believed to be the result of costochondritis.  His heart was 
noted to have a regular rhythm and rate.  

In a June 1996 rating decision, the RO denied the veteran's 
claim for benefits under section 1151.  

In January 1997, the RO received a medical statement, with 
respect to the veteran's CABG surgery, from a Medical Doctor, 
the Director of the Cardiac Catheterization Laboratory at the 
VAMC in Salem.  The statement reviewed the veteran's medical 
history and indicated that he had continued to have 
significant substernal chest pain following his CABG, 
requiring repeated evaluations with thallium imaging and with 
cardiac catheterization.  These were noted to have revealed 
significant saphenous vein graft disease, with disease distal 
to the insertion of the grafts.  The veteran was reported to 
be significantly limited with recurrent chest pain and 
ischemia.  In summary, it was noted that the veteran had a 
history of significant coronary artery disease and was status 
post only partially successful past revascularization 
procedures, and continued to be limited by significant 
angina.  


II.  Analysis

A.  Applicable law

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provide that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).


The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).


So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in March 1995.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has repeatedly held 
that, for a service connection claim to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Epps v. Brown, 
supra, and Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, 
the Court has ruled that a claimant under the provisions of 
38 U.S.C.A. § 1151 must submit sufficient evidence to make a 
claim well grounded.  Ross v. Derwinski, 3 Vet.App. 141, 144 
(1992); Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  Thus, a 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  


B.  Cardiovascular complications claimed from CABG surgery

Upon review of the evidence of record, the Board finds that, 
with the exception of disorders which will be discussed 
below, the veteran has not submitted a well-grounded claim 
for benefits under 38 U.S.C.A. § 1151.  In reaching this 
conclusion, we note that no evidence has been submitted, nor 
do VA hospital treatment records reflect, that the veteran 
suffered an additional injury or disability as a result of 
his CABG surgery.  We are cognizant of the veteran's 
complaints of chronic chest pain, fatigue, and shortness of 
breath since his heart surgery.  The statement from the 
Director of the Cardiac Catheterization Laboratory at the 
VAMC in Salem acknowledged that the CABG and other past 
revascularization procedures had been only partially 
successful in ameliorating the veteran's medical condition, 
and that he continued to suffer substernal chest pain.

The veteran essentially contends, with particular reference 
to his March 1997 substantive appeal on VA Form 9, that he is 
unable to work to supplement his Social Security benefits, 
must use a cane to get about, tires easily, usually cannot 
walk more than a block without having to rest, and 
experiences severe pain.  He further asserts that the CABG 
surgery was unsuccessful, and that his condition was caused 
by the operation.  The Board is very sympathetic, and 
appreciates the veteran's sincere belief in the merit of his 
contentions.

However, we must note that the voluminous medical evidence of 
record shows that the veteran has an extensive history of 
peripheral vascular disease and coronary artery disease.  
Prior to his CABG surgery in September 1994, he had undergone 
both coronary angioplasty and cardiac catheterization for 
unstable angina.  In addition, the January 1997 statement 
from the VAMC in Salem reported that the veteran "continued 
to have significant substernal chest pain following CABG . . 
.", not that the chest pain and/or angina was the result of 
his CABG.  Furthermore, there is no medical evidence of 
record which relates the veteran's additional medical 
complaints to his CABG surgery.  As noted above, a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from such treatment.

The only evidence supporting the veteran's assertion that he 
sustained additional cardiovascular disability from VA 
hospitalization or medical or surgical treatment consists of 
his own statements to that effect, which have been supported 
by his representative.  Neither the veteran nor his 
representative, however, is shown to possess the technical 
competence to establish such a relationship.  As discussed 
above, a claim based upon an assertion as to cause-and-effect 
relating to a particular disability requires competent 
medical evidence in order to be well grounded.  The Court has 
reiterated this requirement many times.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Moreover, as sympathetic as we might be toward an appellant's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and Hatlestad v. Derwinski, 3 
Vet.App. 213 (1992).  Having reviewed the medical records in 
this case, we can find none supporting the veteran's 
contention that he incurred additional cardiovascular 
disability as a result of his 1994 operation.  Accordingly, 
it is the Board's conclusion that the veteran has failed to 
present evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for compensation under 
38 U.S.C.A. § 1151 is well grounded, as required by 
38 U.S.C.A. § 5107(a) (West 1991). 

The Board notes, in addition, that the veteran's 
representative, in a Statement of Accredited Representation 
in Appealed Case, VA Form 1-646, filed in September 1997, 
requested that an independent medical opinion be obtained, 
due to the complexity of the medical condition at issue, 
i.e., complications from CABG surgery.  While the law 
authorizes procurement of an advisory medical opinion from an 
independent medical expert (IME) when warranted by the 
medical complexity or controversy involved in a pending 
claim, see 38 U.S.C.A. §§ 5109, 7109; 38 C.F.R. §§ 3.328, 
20.901, the necessity of obtaining such an opinion is left to 
the discretion of the Board.  Bielby v. Brown, 7 Vet.App. 
260, 269 (1994); see also Winsett v. West, 11 Vet.App. 420, 
426 (1998).

We believe that the need for referral to an IME is not shown 
in the present matter.  Although the medical issues are 
certainly complex, as would be any case involving heart 
surgery, there is ample medical evidence of record, generated 
by a number of medical professionals, to permit a fair and 
comprehensive decision in this case.  Thus, we conclude that 
there would be no useful information gained, and no benefit 
to the veteran, in referral to an IME.  Moreover, since, as 
discussed above, the veteran's claim is not well grounded, 
the evidence of record cannot be said to present a question 
of medical complexity or controversy warranting such a step.

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence in this case, that the disability claimed 
by the veteran under 38 U.S.C.A. § 1151, i.e., cardiovascular 
complications resulting from a coronary artery bypass graft, 
has not been shown to constitute an existing disability 
resulting from VA hospitalization or medical or surgical 
treatment.  Accordingly, the claim is not well grounded, and 
benefits under section 1151 may not be granted.  





C.  Osteomyelitis, acute tubular necrosis, and mediastinitis

As noted above, there is an exception to the Board's 
determination in this case that insufficient evidence has 
been introduced into the record to support a well-grounded 
claim for benefits under 38 U.S.C.A. § 1151.  

The medical evidence of record clearly documents that, 
following the September 1994 CABG surgery at the Richmond 
VAMC and the veteran's postoperative discharge to his home, 
he needed to be readmitted (this time, to VAMC Salem) due to 
atypical chest pain which, after diagnostic workup, was 
ascertained to be due to osteomyelitis of the sternum at the 
CABG wound site.  We will not reiterate here our previous 
discussion of the ensuing course of his treatment, but 
suffice it to say that the osteomyelitis was accompanied by 
instability of the sternum, acute tubular necrosis secondary 
to antibiotic therapy required to combat the infection, and 
mediastinitis beneath the incisional wound.

Nothing in the medical evidence indicates that these serious 
postoperative disorders did not result from the CABG surgery; 
indeed, the osteomyelitis and mediastinitis were located at 
the surgical site.  In our opinion, this evidence is 
sufficient to well ground the claim as to those disorders.  
Nor does anything in the medical record indicate that they 
were "necessary consequences" of the treatment provided by 
VA; in other words, they were not certain or intended to 
result from that treatment.  There is no indication that they 
arose in any way from the veteran's willful misconduct or 
failure to follow instructions after the surgery.  Finally, 
since this appeal is being reviewed under the pre-October 
1997 law, which essentially means that no indication of VA 
fault or unforeseeability need be shown, no inquiry into the 
standard of care afforded to the veteran is necessary.

The veteran underwent extensive treatment for these 
disorders, including, it appears, more than one incision and 
drainage of the sternal wound, followed by transfer, in 
November 1994, to VAMC Durham, where he underwent additional 
debridement of the mediastinum, as well as closure with a 
bilateral pectoralis myocutaneous flap.  The records indicate 
that these treatment modalities were eventually successful, 
the infections resolved, and the veteran was discharged to 
return home in a clinically stable condition.

The subsequent medical records disclose no specific reference 
to sequelae of the above-described infections in the area of 
the sternal incision.  The Board is mindful that veterans' 
benefits are not intended to be awarded merely for past 
injuries, and that the law does require current 
symptomatology of a current disability in order to support a 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353, 1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  However, it is clear that additional surgical 
procedures were performed, including closure of the chest 
wound with a bilateral pectoralis myocutaneous flap.  At the 
very least, the physical residuals of that additional surgery 
are present today.  Whether disabling residuals of the 
tubular necrosis (described at the time as acute) or the 
mediastinitis remain is a question to be resolved by medical 
professionals.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Having reviewed the evidence in this 
case, the Board concludes that the unique facts presented in 
the record warrant the application of the reasonable doubt 
doctrine.

Accordingly, granting the veteran the benefit of the doubt, 
the Board concludes that the osteomyelitis, acute tubular 
necrosis secondary to antibiotic therapy, and mediastinitis 
which he developed in the VA facility following his September 
1994 CABG surgery were consequences of his hospitalization 
and treatment at that time, and that any current residuals 
thereof may be compensated as additional disability under the 
provisions of 38 C.F.R. § 1151.  In implementing this 
decision, the RO will determine the current extent of the 
residual disability for which section 1151 benefits are 
herein allowed.


ORDER

1. Entitlement to benefits under 38 U.S.C.A. § 1151, for 
cardiovascular complications claimed to have resulted from 
coronary artery bypass graft surgery performed in a VA 
medical facility in September 1994, is denied.  

2. Entitlement to benefits under 38 U.S.C.A. § 1151, for 
current residuals of osteomyelitis, tubular necrosis, and 
mediastinitis incurred as a result of coronary artery 
bypass graft surgery performed in a VA medical facility in 
September 1994, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

